Case 18-18215-mdc       Doc 59    Filed 09/19/19 Entered 09/20/19 09:43:53     Desc Main
                                  Document     Page 1 of 2




                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

 In Re
 David McGann                                  Chapter: 13,
                                               Bky NO:    18—18215—MDC

 ******************************************************************

       ORDER DISMISSING CHAPTER 13 AND SETTING DEADLINE FOR
      APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

 ******************************************************************

       AND NOW, upon consideration of the Motion to Dismiss Case filed by
 William C. Miller, Standing Trustee (the "T1'ustee"), and after notice and hearing, it
 is hereby ORDERED that:

 1.     This chapter   13   bankruptcy case is DISMISSED.

 2.   Counsel for the Debtor shall ﬁle a master mailing list with the Clerk      of the
 Bankmptcy Court if such has not been previously ﬁled.

 3.     Any wage orders previously entered are VACATED.

 4.     Pursuant to 11 U.S.C. §349(b)(3), the undistributed chapter 13 plan payments
 in the possession of the Trustee shall not revest in the entity in which such property
 was vested immediately before the commencement of the case. All other property of
 the estate shall re-vest pursuant to 11 U.S.C. §349(b)(3).

 5.     All applications for allowance of administrative expenses (including
 applications for allowance of professional fees) shall be ﬁled within twenty (20) days
 of the entry of this Order.

 6.    Counsel for the Debtor shall serve this Order by ﬁrst class mail, postage
 prepaid, on all interested parties within ﬁve (5) days of the entry of this Order.
Case 18-18215-mdc      Doc 59   Filed 09/19/19 Entered 09/20/19 09:43:53       Desc Main
                                Document     Page 2 of 2




        Within thirty (30) days after the entry of this Order, counsel shall ﬁle
 (1)   a Ceﬁiﬁcation of Service conﬁrming such service, and
 (2)   a Certiﬁcation of No Response confirming that neither an objection to the
       proposed compensation nor an application for administrative expense has been
       ﬁled, or if such application has been ﬁled, set a hearing on all such
       applications.

 7     If no Certiﬁcation, as required above    111Palaglaph 6 has been entered on the
 docket within sixty (60) days of the entry of this Older, then the Standing Trustee
 shall, if any applications for administrative expenses othel than Debt01(s)' Counsels
 have been filed, set a hearing thereon 01‘, if no such applications have been ﬁled, be
 authorized to return such funds to Debt0r(s) pursuant to 11 U.S.C. '1326(a)(2).


 SO ORDERED                                     BY THE COURT


                                                MAGDELINE D. COLEMAN
                                                CHIEF U.S. BANKRUPTCY JUDGE
 Dated: September   19, 2019




                                           IN
